DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending and examined.

Claim Rejections - 35 USC § 112 (Prevention)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, because while being enabling for the treatment the claimed conditions, the specification does not reasonably provide enablement for prevention of claimed conditions, including neurodevelopmental disorders, Tourette’s disorder, and others.  Claims 1-11 include treating or preventing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Applicant could obviate this rejection by removing the term “preventing” from the claims. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present
	5. The presence or absence of working examples
	6. The breadth of the claims
	7. The quantity of experimentation needed, and
	8. The level of skill in the art

The Nature of the Invention
	Instant claims 1-11 are drawn to combination therapy useful for treating and preventing conditions in a human, including neurodevelopmental disorders, language disorders, social function disorders, and others.
Treatment, which is defined by the instant Specification to include “prevention” actually means to anticipate or counter in advance, to keep from happening, etc. and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds and compositions can be administered in order to have the "preventive" effect for a patient suffering or susceptible to any claimed condition.

The State of the Prior Art and the Predictability or lack thereof in the art 
The state of the prior art is that the pharmacological art involves screening invitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases/conditions by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence 
The instantly claimed invention is highly unpredictable as discussed below: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the preventative effects of the instantly claimed compounds on a neurodevelopmental disorder, e.g., could possibly be prevented.
It is known in the art that in order to establish a proper and effective prevention plan for any condition using medication, it is necessary for a practitioner in the art area to establish definitively that a person is at risk for the same.  No medications are disclosed in the art as being useful for the general prevention of claimed conditions without accounting for the particular cause of the disease and the specific patient population.
  
The Amount of Direction / Guidance Present and the Presence or Absence of Working Examples

	Furthermore, there are no working examples in the instant Specification to support the prevention of the claimed conditions. 

The level of the skill in the art
	The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art as described above, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine In re Fisher, 839, 166 USPQ 24.  Thus, although a single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements, in cases involving unpredictable factors, such as most chemical reactions and physiological activity, more teaching or guidance is required. In re Fishcher, 427 F.2d 839, 166 USPQ 24; Ex Parte Hitzeman, 9 USPQ 2d 1823.

The quantity of experimentation needed
	The quantity of experimentation needed is undue experimentation. One of skill in the art would need to definitively determine the specific population of individuals who would need to be treated and would furthermore have to determine which of the claimed compounds would provide for the prevention of neurodevelopmental and social and language conditions.  To prevent the same, would require undue experimentation to both develop an animal model which would reasonably correlate thereto and also to identify the portion of the population in which the instantly claimed compounds would need to necessarily be administered.
Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. 
The court in Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001, states that, “a 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated or prevented by the compound encompassed in the instant claims, with no assurance of success. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanania et al., (WO2011/069063).
Hanania teaches the claimed compound and salts and stereoisomers therefor for treating various neurological disorders. See par. 10.   Also, see claim 7, e.g.  Treatment includes symptoms of a condition in addition to the condition itself.  Negative symptoms include adhedonia and lack of social interaction.  Further, cognitive impairment may include verbal learning and social cognition. See par.’s 6 and 7.  Even further, the compounds treat psychosis and schizophrenia.  As evidenced by Shao, schizophrenia is a psychopathic disorder characterized by deterioration in social behavior.
obsessive-compulsive disorder, Tourette’s syndrome, and others. See prior art claim 61, e.g.
The composition can include binders, fillers, disintegrants, and lubricants. See par. 211.  Those include mannitol, sodium starch glycolate, magnesium stearate, and microcrystalline cellulose among a number of other functional equivalents. See par.’s 213-216.  An active agent, including that claimed, can be used in an amount of 0.10 mg to 500 mg and in enumerated amounts of 50 mg, 100 mg, 150 mg, and 200 mg, among others. See par. 205.  A binder or filler can be used in a concentration about 50 to about 99 percent by weight. See par. 213.  A disintegrant can be used in a concentration of about 0.5 to about 15 percent by weight. See par. 14.  Lubricants can be used in a concentration of about 1 percent by weight. See par. 216. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, the examiner notes that the instant claims are directed towards “preventing” a claimed condition.  This does not require a subject to have a disorder or a condition, but merely be capable of the same.  This is not particularly limiting.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al., (U.S. Pat. No. 8,710,245).
salts and stereoisomers therefor for treating various neurological disorders. See par. 10.   Also, see claim 7, e.g.  Treatment includes symptoms of a condition in addition to the condition itself.  Negative symptoms include adhedonia and lack of social interaction.  Further, cognitive impairment may include verbal learning and social cognition. See par.’s 6 and 7.  Even further, the compounds treat psychosis and schizophrenia.  As evidenced by Shao, schizophrenia is a psychopathic disorder characterized by deterioration in social behavior.
Further, conditions to be treated include obsessive-compulsive disorder, Tourette’s syndrome, and others. See prior art claim 61, e.g.
The composition can include binders, fillers, disintegrants, and lubricants. See par. 211.  Those include mannitol, sodium starch glycolate, magnesium stearate, and microcrystalline cellulose among a number of other functional equivalents. See par.’s 213-216.  An active agent, including that claimed, can be used in an amount of 0.10 mg to 500 mg and in enumerated amounts of 50 mg, 100 mg, 150 mg, and 200 mg, among others. See par. 205.  A binder or filler can be used in a concentration about 50 to about 99 percent by weight. See par. 213.  A disintegrant can be used in a concentration of about 0.5 to about 15 percent by weight. See par. 14.  Lubricants can be used in a concentration of about 1 percent by weight. See par. 216.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, the examiner notes that the instant claims are directed towards “preventing” a claimed condition.  This does not require a subject to have a disorder or a condition, but merely be capable of the same.  This is not particularly limiting.
As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 8,710,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the ‘245 patent are claimed for a specific use that is the same as that presently claimed.  It is not possible to infringe the instant claims without infringing the claims of the ‘245 patent because the active agent claimed in the instant method is patented in the ‘245 patent.  The compound of the ‘245 patent is required to practice the method of the instant claims.  Further, the only uses described in the Specification for the utility of the claimed compounds of the ‘245 patent are those claimed.  Further, the examiner notes that the instant claims are directed towards “preventing” a claimed condition.  This does not require a subject to have a disorder or a condition, but merely be capable of the same.  This is not particularly limiting.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,129,807.
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the ‘807 patent are claimed for a treating schizophrenia and symptoms relating thereto.  As explained therein, schizophrenia is defined by deteriorating social behavior, and anhedonia and lack of social interaction (as an example of a cognitive disorder symptom).  Further, the examiner notes that the instant claims are directed towards “preventing” a claimed condition.  This does not require a subject to have a disorder or a condition, but merely be capable of the same.  This is not particularly limiting.  The composition can include binders, fillers, disintegrants, and lubricants, including mannitol, sodium starch glycolate, magnesium stearate, and microcrystalline cellulose among a number of other functional equivalents.  An active agent, including that claimed, can be used in an amount of 0.10 mg to 500 mg and in enumerated amounts of 50 mg, 100 mg, 150 mg, and 200 mg, among others.  A binder or filler can be used in a concentration about 50 to about 99 percent by weight.  A disintegrant can be used in a concentration of about 0.5 to about 15 percent by weight.  Lubricants can be used in a concentration of about 1 percent by weight.  
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628